Citation Nr: 0023153	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-34 873	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for the residuals of a shell fragment wound to the left lower 
leg, including a scar and muscle injury.


INTRODUCTION

The veteran had active duty from December 1968 to August 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO increased the disability rating for the 
residuals of the shell fragment wound from zero to 
10 percent.  The veteran perfected an appeal of the denial of 
a disability rating in excess of 10 percent.

In the October 1994 rating decision the RO evaluated the 
residuals of the shell fragment wound as a tender and painful 
scar, and assigned a 10 percent rating in accordance with 
Diagnostic Code 7804.  38 C.F.R. § 4.118.  The veteran 
contended that he is entitled to a separate rating for an 
injury to muscle group XII, in addition to the 10 percent 
rating assigned for a tender and painful scar.  The veteran's 
appeals were previously before the Board in August 1998, at 
which time issues no longer in appellate status were resolved 
and the Board remanded the issue of entitlement to a 
disability rating in excess of 10 percent for the residuals 
of the shell fragment wound to the RO for additional 
development and re-adjudication.  In a July 2000 rating 
decision the RO assigned an additional 20 percent rating for 
the residuals of the shell fragment wound for moderately 
severe nerve and muscle damage pursuant to Diagnostic Code 
5312.  38 C.F.R. § 4.72.  

In a statement received at the Board in August 2000 the 
veteran indicated that he disagreed with the effective date 
assigned for the 20 percent disability rating.  The veteran's 
statement does not constitute a notice of disagreement 
because it was submitted to the Board, not the VA office that 
made the decision.  Moore v. West, 13 Vet. App. 69 (1999); 
38 C.F.R. § 20.300 (1999).  In the absence of a perfected 
appeal on the issue of an earlier effective date, the Board 
does not have jurisdiction to consider that issue.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice of 
disagreement regarding an assigned rating is not related to 
the downstream issue of the effective date granted with an 
increased rating).


FINDING OF FACT

On August 14, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran indicating that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  In a 
statement received at the Board on August 14, 2000, the 
veteran indicated that following the RO's assignment of the 
separate 20 percent disability rating in July 2000, the issue 
of entitlement to an increased rating for the residuals of 
the shrapnel wound was no longer in contention.  The Board 
finds that the veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




		
	                                                        N. W. 
Fabian 
	Acting Member, Board of Veterans' Appeals

 



